Welcome
I should like to welcome a delegation from the Chamber of Deputies of Brazil, led by Mr Carlos Alberto Leréia, Chairman of the Committee on Foreign Affairs and National Defence, who have taken their seats in the gallery.
(Applause)
(Banners were displayed in the gallery)
Mr President, is it possible to find out whether Members of this House were responsible for the incident upstairs there?
I think that if anyone has any information which might help the European Parliament to establish who was responsible for their entry, that is a very useful suggestion. Perhaps you would like to communicate with the President's Office.
I am going to continue.
They are attending the first European Parliament-Brazil interparliamentary meeting, which is a faithful reflection of the regular structured dialogue between Members of the European Parliament and the Brazilian National Congress, as foreseen in the joint action plan of the EU-Brazil strategic partnership. It will also provide a parliamentary forum for debating the state of play and prospects for the negotiations of the EU-Mercosur association agreement, with a view to guaranteeing the balanced and far-reaching nature of such an agreement.
You are very welcome.